PER CURIAM.
1/Writ application granted. Under Louisiana Revised Statute 13:4232, res judicata is still applicable in an action for final periodic support if the factual circumstance has already been litigated. The trial court did not err in finding that Ms. Hindelang’s action is barred by res judica-ta since the claims are identical. In 2009, Ms. Hindelang argued that she could not work due to her various physical and mental health conditions, including depression and bipolar disorder. The pleadings in the 2012 litigation offer no new claims or changes in circumstance. The trial court heard evidence and its ruling is subject to a manifest error analysis. At the original spousal support hearing Ms. Hindelang alleged her entitlement to support on the basis that she could not work because she suffered from, among other things, depression and bipolar disorder. Thus, the specific disabilities and/or medical conditions now claimed to seek an extension of the support previously awarded have been already actually litigated. This is not a case where a new injury or new disability occurring after the original award is alleged. Therefore, the judgment of the trial court, which granted Mr. Hindelang’s Exception of Res Judicata, is reinstated.